DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a printing device, in claim 13.
In the specification, in paragraph 0007, the printing device 120 may comprise a print head to print content on a substrate and a roller to move or assist the movement of a substrate, and paragraph 0008 (i.e., print head 222, roller 221), and in figure 1, printing device 120, and in figure 2, is/are interpreted to read on: a printing device, in claim 13.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garry A. Perry (Reg. # 56,696) on 10/20/2021.

The application has been amended as follows: 
In the claims:
In claim 5, line 1, before “reducing”, insert --the--.
In claim 6, line 1, before “weighting”, insert --the--.
In claim 7, line 1, before “weighting”, insert --the--.
In claim 8, line 1, before “weighting”, insert --the--.
In claim 9, line 1, before “measuring”, insert --the--.
In claim 9, line 2, before “time of detection”, change “the” to --a--.

In claim 11, line 2, after “the difference between”, change “the” to --an--.
In claim 11, line 3, before “measured time of detection”, change “the” to --a--.
In claim 12, line 1, before “printing”, insert --the--.
In claim 12, line 4, before “moving”, delete “the”.
In claim 12, line 6, before “substrate”, change “a” to --the--.
In claim 14, line 6, before “substrate path”, change “the” to --a--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Ma et al. (US 6,342,323 B1), cited by applicant submitted IDS dated 01/21/2020, discloses a method (see column 1, lines 34-36) comprising: detecting a position of a first registration mark printed on a substrate during an earlier printing operation (see col. 1, lines 43-49, i.e., forming first and second patterns at the first and second levels respectively, first and second previous levels); printing a second registration mark on the substrate during a current printing operation at a position on the substrate relative to the first registration mark based on the detected position of the first registration mark and a correction factor (see column 2, lines 34-58); measuring an alignment difference between the position of the first registration mark and the position of the second registration mark (see col. 3, lines 1-30, col. 3, lines 35-40 and col. 3, lines 50-52).
The closest prior art of record, namely, Ma et al. (US 6,342,323 B1), does not disclose, teach or suggest, calculating a new correction factor for a subsequent printing operation by weighting the measured alignment difference according to a difference between the measured alignment difference and a previous measured alignment difference, as recited in independent claim 1. 
Claims 2-12 are allowable because they are dependent on allowable independent claim 1 above. 
Independent claims 13 and 15 are directed to an apparatus type of claim and a non-transitory machine readable storage medium type of claim, respectively. Claims 13 and 15 are analogous to the method claim of independent claim 1 above. Claims 13 and 15 recite the same and/or similar claim limitations or features, as recited in independent claim 1 above. Therefore, claims 13 and 15 are found to be allowable over the closest prior art of record discussed above, namely, Ma et al. (US 6,342,323 B1), for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above.
Claim 14 is allowable because claim 14 is dependent on allowable independent claim 13 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 6,842,538 B2) teaches mark detection and position determination are improved by use of directional elongated filters, symmetry, gray scale image processing, structural constraints, and learning. Directional elongated filters are used to pre-process images of registration marks to create masks and enhanced images. Working sequentially, portions of the mark are detected and classified. The input gray scale image of the mark is processed using its structural constraints in conjunction with a mask for the detected mark. A cost function estimation determines mark position and orientation with sub-pixel accuracy. Learning is used to improve specific application performance (see the abstract).

BAE et al. (US 2009/0035030 A1) teaches a color registration method of an image forming apparatus, including forming a plurality of front detection marks corresponding to a plurality of colors on a transfer belt, forming a first rear detection mark to at least one of the plurality of colors, except at least one of the plurality of colors, using a color registration reference, and performing auto color registration (ACR) to align the colors on the basis of the first rear detection mark (see the abstract).

MURAYAMA et al. (US 2011/0317182 A1) teaches an image forming apparatus includes an automatic acquiring unit which forms a mark for detecting at least one of positional deviation and density deviation and acquire a degree of deviation by measuring the mark, a manual acquiring unit which receives a user input to acquire a correction value; an image forming unit which forms an image based on an actual correction value determined by an automatic correction value specified based on the  which is the correction value acquired by the manual acquiring unit, and a changing unit which executes at least one of a first changing process of applying a weight to at least one of the automatic correction value and the manual correction value and the second changing process of changing at least one of the automatic correction value and the manual correction value into a past correction value (see the abstract). In figure 5 registration pattern are formed, detected and deviation is calculated. Correction value is updated, and adjustment is determined (see figure 5). 

Mizes et al. (US 2014/0139851 A1) teaches a method of operating a printer to detect errors in an optical sensor includes forming a printed line across a first side of a print medium and generating first image data corresponding to the printed line with the optical sensor. The optical sensor generates second image data of the second side of the print medium as the print medium passes the optical sensor a second time. A detect in the optical sensor is identified with reference to a difference between process direction alignments of the line in the first image data and the second image data (see the abstract).

CHO et al. (US 2015/0023702 A1) teaches an image forming apparatus includes a registration unit which performs color registration correction by using a registration sensor, an image forming unit which forms a preset first mark whose range is greater than a range recognizable by the registration sensor on an image forming medium, and a storage which stores a specific area of an image forming medium recognizable by the 

Lucas et al. (US 2018/0079197 A1) teaches example implementations relate to determining a correction factor that converts a measured sensor distance (228) to a calibrated sensor distance (222). The measured sensor distance may be based on an amount of substrate advancement through a web printing press (202) between detecting a mark (226-1, . . . , 226-N) on the substrate (204) at a first sensor (212) and detecting the mark at a second sensor (214). The calibrated sensor distance (222) may be the separation between the first sensor and the second sensor (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677